DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s remarks and amendments, filed 06/21/2022, are acknowledged and have been considered. 
Applicant’s arguments, see page 9 of the remarks, filed 06/21/2022, with respect to the rejection of claims 1, 14, and 15 under 35 U.S.C. 103 in view of Max have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Accordingly, prosecution is being re-opened with the present Non-Final Rejection and a new ground(s) of rejection is made. 

Status of Claims
	Claims 1-8 and 9-15 were previously pending in the application. 
As of the amendments filed 06/21/2022, claims 1, 14, and 15 are amended; no claims are newly canceled; and no claims are newly added. 
	Accordingly, claims 1-8 and 10-15 are under examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 14, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 1, 14, and 15 recite the limitation “…wherein the spectral data is processed before partitioning…” in lines 12-13 of claim 1, lines 11-12 of claim 14, and lines 13-14 of claim 15. 
	Based on the amendments to these claims filed 12/07/2021, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey that the inventors had possession of the claimed invention. In particular, the specification does not appear to have support for the limitation that was added by the claim amendments filed 12/07/2021 (“wherein the spectral data is processed before partitioning”). After a review of the originally filed claims, specification, and drawings, Examiner was not able to locate any description or details to show support for the spectral data being processed before being partitioned. In addition, Examiner has reviewed the specification at page 4, lines 27-34; page 5, lines 1-7; page 20, lines 7-19; and original claim 9, and has not identified support for this limitation. To clarify, there does appear to be support for all amended claim limitations except for “wherein the spectral data is processed before partitioning.” 
	In the remarks filed 12/07/2021, Applicant noted that during the interview, “it was discussed that amendments to independent claims 1, 14, and 15 clarifying that spectral data is processed before partitioning without band-pass filters and also including subject matter of claim 9 would overcome the present rejections” under 35 U.S.C. 103. While it is true that the claim amendments overcame the prior art applied in that previously applied rejection, there does not appear to be sufficient support for the limitation of the spectral data being processed before partitioning. 
	Examiner respectfully requests submission of which portions of the specification and/or drawings of the claimed invention support limitation “wherein the spectral data is processed before partitioning” that was provided in the claim amendments dated 12/07/2021. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In addition, claims 2-8 and 10-13 are also rejected under 35 U.S.C. 112(b) due to their dependency on indefinite independent claim 1. 
Claims 1, 14, and 15 are rejected under 35 U.S.C. 112(b) as being indefinite because it is unclear how the limitation “wherein the spectral data is processed before partitioning” is meant to be interpreted. As described above, the specification and drawings do not provide support for the newly added limitation of the spectral data being processed before being partitioned. Accordingly, as currently claimed and disclosed, one of ordinary skill in the art would not be apprised of the metes and bounds of what the claim requires or excludes because it is indeterminate how the newly added limitation is intended to be construed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shan et al. (US 2014/0180132 A1, hereinafter "Shan") in view of Gulati et al. (US 2016/0097716 A1, hereinafter “Gulati”), and further in view of Olney (US 2016/0226605 A1, hereinafter "Olney").

Regarding claim 1, Shan discloses “a system and a related method for extracting physiological information from remotely detected electromagnetic radiation” (Shan: Abstract), and further teaches: 
A device for remote ("remote monitoring" Shan: [0002]) pulsatility detection ("pulse rate, respiration rate, and similar vital signals and/or physiological parameters in general, including combinations thereof and derivative parameters, can be detected" Shan: [0038]) comprising one or more processors ("processing unit 46" Shan: [0090]), the one or more processors comprising: 
an input interface for obtaining image data of a scene ("an interface that is configured for receiving a data stream comprising image data representing an observed overall region comprising at least one subject of interest" Shan: [0021]), said image data comprising a time sequence of image frames ("obtaining a sequence of digital images taken at consecutive points in time" Shan: [0005] via Jeanne),
an extractor for extracting a time-varying signal indicative of a periodic physiological phenomenon from a region of interest of said image data ("obtaining a signal representative of at least variations in a time-varying average value of a combination of pixel values at at least a number of the image points for use in determining at least one of a presence and frequency value of at least one peak in a spectrum of a signal corresponding to a frequency of a periodic physiological phenomenon" Shan: [0008] via Jeanne),
a partitioner for partitioning the spectral signal ("a partitioning unit that is configured for defining a plurality of sub regions in the overall region" Shan: [0022]) into at least an in-band sub-signal covering a first frequency range of said spectral signal and an out-band sub-signal covering a second frequency range of said spectral signal ("at least one indicative wavelength portion and the at least one auxiliary wavelength portion can be captured" Shan: [0060]), wherein said first frequency range comprises at least a frequency range of the periodic physiological phenomenon ("define respective classification parameters for the indicative region(s) of interest 68. The region can be skin (tissue), and should provide good signal conditions to derive the desired physiological information" Shan: [0097]), and wherein the first frequency range and the second frequency range are non-overlapping ("respective wavelength portions may be arranged adjacent, spaced apart, or at least partially overlapping in the electromagnetic spectrum" Shan: [0056]; "data stream comprises at least two channels of image data representing different wavelength ranges" Shan: [0059]), 
an analyzer for separately deriving an in-band measure from the in-band sub-signal ("select a set of indicative region(s) 68 to guarantee the optimal measurement" Shan: [0117]) and an out-band measure from the out-band sub-signal ("signal reference region may serve as an indicator or basis measure for the actual noise-dependent corruption of the indicative region of interest" Shan: [0043]), the in-band measure representing a first descriptor ("classifier may be configured not only for detecting “good” sub regions which represent the desired signals and can be utilized during subsequent vital information extraction processes" Shan: [0030]) and the out-band measure representing a second descriptor ("classifier can be further utilized for determining rather “non-indicative” sub regions (in terms of the desired signals) which, on the other hand, can serve as reference regions for disturbance and distortion reduction" Shan: [0030]), and
a classifier for classifying said region of interest as a pulsatile region of a living being or as a non-pulsatile region based on the first and second descriptors ("a classifier that is configured for classifying the plurality of sub regions into at least one indicative type of region and at least one auxiliary type of region" Shan: [0023]), wherein the out-band measure is indicative of non-pulsatility ("classifier can be further utilized for determining rather “non-indicative” sub regions (in terms of the desired signals) which, on the other hand, can serve as reference regions for disturbance and distortion reduction" Shan: [0030]) and wherein the classifier is configured to classify said region of interest as the pulsatile region of the living being ("a data processor configured for processing at least one sub region classified as region of interest, thereby obtaining vital information" Shan: [0024]) or as the non-pulsatile region based on a comparison of said out-band measure with said in-band measure ("reference regions may be utilized and processed in a comparative way so as to further enhance the signal to noise ratio in the region of interest primarily addressed for the extraction of the desired information" Shan: [0031]).

Shan remains silent on: 
a transformer for transforming said time-varying signal into a spectral signal,
and further wherein the spectral data is processed before partitioning without band-pass filters. 

However, in a similar invention in the same field of endeavor, Gulati teaches “systems and methods described herein facilitate detection and/or measurement of the presence and concentration of one or more chemical constituents of interest (generally called analytes) in a specified environment or a medium to be analyzed (e.g., turbid layers of human tissue with inhomogeneities that scatter light in random directions)” (Gulati: [0016]), and further teaches: 
a transformer for transforming said time-varying signal into a spectral signal (“time-varying data can be transformed into a spectral signal by applying a Fourier transform or other mathematical transform to the data collected over some time window” Gulati: [0286]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for extracting physiological information from remotely detected electromagnetic radiation disclosed by Shan, by including the transformation of a time-varying signal into a spectral signal as taught by Gulati. One of ordinary skill in the art would have been motivated to make this modification because of the ability to non-invasively “provide for precise and accurate detection and/or measurement of an analyte of interest in a medium to be analyzed” (Gulati: [0016]). Furthermore, Gulati teaches the ability to use these techniques to “detect the pulsatile component of the cardiac cycle” (Gulati: [1007]). 

The combination of Shan and Gulati remains silent on: 
wherein the spectral data is processed before partitioning without band-pass filters. 

However, in a similar invention in the same field of endeavor, Olney teaches “separating the combined signal into a representation of the first and second signals” (Olney: [0043]), and further teaches: 
wherein the spectral data is processed before partitioning (“vector averaging may be applied prior to separating the combined signal into a representation of the first and second signals” Olney: [0043]) without band-pass filters ([Olney does not teach the use of band-pass filters.]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for extracting physiological information from remotely detected electromagnetic radiation disclosed by Shan, by including the separation of the combined signal into the component signals as taught by Olney. One of ordinary skill in the art would have been motivated to make this modification because “the precision and accuracy may be better than is possible otherwise” (Olney: [0016]). 

	Regarding claim 2, the combination of Shan, Gulati, and Olney discloses: 
The device as claimed in claim 1, as described above. 
	Shan further discloses: 
	wherein said time-varying signal is one of a photoplethysmography (PPG) signal (“exemplary approaches to remote monitoring of subjects of interest, particularly to remote photoplethysmography (remote PPG)” Shan: [0083]), a motion signal indicative of the periodic physiological phenomenon, a ballistocardiography (BCG) signal.

Regarding claim 3, the combination of Shan, Gulati, and Olney discloses: 
The device as claimed in claim 1, as described above. 
	Shan further discloses: 
wherein said device is a device for skin detection and wherein said classifier is configured to classify said region of interest as a skin region of a living being or as a non-skin region based on the descriptor (“indicative portions that contain the desired physiological information (e.g., skin portions) and non-indicative portions (e.g., hair and clothes)” Shan: [0016]).

Regarding claim 10, the combination of Shan, Gulati, and Olney discloses: 
The device as claimed in claim 1, as described above. 
	Shan further discloses: 
wherein the out-band measure is indicative of non-pulsatility ("reference region may be a region which is close to the at least one region of interest but does not comprise indicative components (in terms of the desired vital signs information). For instance, the signal reference region may comprise a representation of a portion of the subject of interest which is covered by clothes, or even by bedclothes. In this way, the signal reference region is typically exposed to similar or even the same disturbances that affect the at least one region of interest. Consequently, the signal reference region may serve as an indicator or basis measure for the actual noise-dependent corruption of the indicative region of interest" Shan: [0043]) and wherein the classifier is configured to determine a decision threshold ("indicative region(s) of interest, the signal reference region(s), the tracking reference region(s), and the relative motion reference region(s) may be linked (or: connected) to a respective distinct combination of classification parameters" Shan: [0053]; "at least some of the classification parameters can be defined as so-called knock-out criteria. In this way, a certain threshold can be defined which may set a minimum requirement for some parameters. For instance, as to the (skin) color model match parameter, knock-out criteria may be defined, since typically it is absolutely necessary to use a skin portion as the at least one indicative region of interest" Shan: [0053]) for classifying said region of interest ("indicative sub regions can be separated from non-indicative corrupted regions" Shan: [0036]) as the pulsatile region of the living being (“indicative sub regions”) or as the non-pulsatile region (“non-indicative sub regions”) based on the out-band measure ("signal reference region may serve as an indicator or basis measure" Shan: [0043]).

Regarding claim 11, the combination of Shan, Gulati, and Olney discloses: 
The device as claimed in claim 1, as described above. 
	Shan further discloses: 
wherein the classifier is further configured to determine a consistency metric of the classification ("classification schemes based on multiple parameters (also: quality metrics) can be defined for each of the regions" Shan: [0117]; "if a vital signal, such as the heart rate, is measured under good conditions for seconds before the system makes a new evaluation of the used ROIs, the system could “stick” more to values of that particular vital signal that were measured earlier and make decisions based on this" Shan: [0117]) of said region of interest ("indicative sub regions can be separated from non-indicative corrupted regions" Shan: [0036]) as the pulsatile region of the living being (“indicative sub regions”) or as the non- pulsatile region (“non-indicative sub regions”).

Regarding claim 12, the combination of Shan, Gulati, and Olney discloses: 
The device as claimed in claim 1, as described above. 
	Shan further discloses: 
wherein said partitioner is configured to divide said spectral signal ("a partitioning unit that is configured for defining a plurality of sub regions in the overall region" Shan: [0022]) such that the in- band sub-signal covers a lower portion of the frequency range of said spectral signal or a portion of the frequency range around a highest frequency peak of said spectral signal ("determining at least one of a presence and frequency value of at least one peak in a spectrum of a signal corresponding to a frequency of a periodic physiological phenomenon" Shan: [0008]).

	Regarding claim 13, Shan discloses: 
	A system for pulsatility detection (“system and a related method for extracting physiological information from remotely detected electromagnetic radiation” Shan: Abstract) comprising: 
an imager (“at least one sensor can be embodied as an image sensor” Shan: [0055]) for acquiring image data of a scene (“sensors can be utilized for sensing electromagnetic radiation so as to capture the image data” Shan: [0055]). 
As described with respect to independent claim 1 above, the combination of Shan, Gulati, and Olney discloses: 
the device for pulsatility detection as defined in claim 1 based on the acquired image data of the scene, as described above. 

Regarding claim 14, Shan discloses “a system and a related method for extracting physiological information from remotely detected electromagnetic radiation” (Shan: Abstract), and further teaches: 
A method (“a system and a related method for extracting physiological information from remotely detected electromagnetic radiation” Shan: Abstract) for remote ("remote monitoring" Shan: [0002]) pulsatility detection ("pulse rate, respiration rate, and similar vital signals and/or physiological parameters in general, including combinations thereof and derivative parameters, can be detected" Shan: [0038]) comprising: 
obtaining, via a processor ("processing unit 46" Shan: [0090]), image data of a scene ("an interface that is configured for receiving a data stream comprising image data representing an observed overall region comprising at least one subject of interest" Shan: [0021]), said image data comprising a time sequence of image frames ("obtaining a sequence of digital images taken at consecutive points in time" Shan: [0005] via Jeanne), 
extracting a time-varying signal indicative of a periodic physiological phenomenon from a region of interest of said image data ("obtaining a signal representative of at least variations in a time-varying average value of a combination of pixel values at at least a number of the image points for use in determining at least one of a presence and frequency value of at least one peak in a spectrum of a signal corresponding to a frequency of a periodic physiological phenomenon" Shan: [0008] via Jeanne), 
partitioning the spectral signal ("a partitioning unit that is configured for defining a plurality of sub regions in the overall region" Shan: [0022]) into at least an in-band sub-signal covering a first frequency range of said spectral signal and an out-band sub-signal covering a second frequency range of said spectral signal ("at least one indicative wavelength portion and the at least one auxiliary wavelength portion can be captured" Shan: [0060]), wherein said first frequency range comprises at least a frequency range of the periodic physiological phenomenon ("define respective classification parameters for the indicative region(s) of interest 68. The region can be skin (tissue), and wherein the first frequency range and the second frequency range are non-overlapping ("respective wavelength portions may be arranged adjacent, spaced apart, or at least partially overlapping in the electromagnetic spectrum" Shan: [0056]; "data stream comprises at least two channels of image data representing different wavelength ranges" Shan: [0059]), 
separately deriving an in-band measure from the in-band sub-signal ("select a set of indicative region(s) 68 to guarantee the optimal measurement" Shan: [0117]) and an out-band measure from the out-band sub-signal ("signal reference region may serve as an indicator or basis measure for the actual noise-dependent corruption of the indicative region of interest" Shan: [0043]), the in-band measure representing a first descriptor ("classifier may be configured not only for detecting “good” sub regions which represent the desired signals and can be utilized during subsequent vital information extraction processes" Shan: [0030]) and the out-band measure representing a second descriptor ("classifier can be further utilized for determining rather “non-indicative” sub regions (in terms of the desired signals) which, on the other hand, can serve as reference regions for disturbance and distortion reduction" Shan: [0030]), and 
classifying said region of interest as a pulsatile region of a living being or as a non- pulsatile region based on the first and second descriptors ("a classifier that is configured for classifying the plurality of sub regions into at least one indicative type of region and at least one auxiliary type of region" Shan: [0023]), wherein the out-band measure is indicative of non-pulsatility ("classifier can be further utilized for determining rather “non-indicative” sub regions (in terms of the desired signals) which, on the other hand, can serve as reference regions for disturbance and distortion reduction" Shan: [0030]) and wherein the classifier is configured to classify said region of interest as the pulsatile region of the living being ("a data processor configured for processing at least one sub region classified as region of interest, thereby obtaining vital information" Shan: [0024]) or as the non-pulsatile region based on a comparison of said out-band measure with said in-band measure ("reference regions may be utilized and processed in a comparative way so as to further enhance the signal to noise ratio in the region of interest primarily addressed for the extraction of the desired information" Shan: [0031]).

Shan remains silent on: 
transforming said time-varying signal into a spectral signal, 
and further wherein the spectral data is processed before partitioning without band-pass filters. 

However, in a similar invention in the same field of endeavor, Gulati teaches “systems and methods described herein facilitate detection and/or measurement of the presence and concentration of one or more chemical constituents of interest (generally called analytes) in a specified environment or a medium to be analyzed (e.g., turbid layers of human tissue with inhomogeneities that scatter light in random directions)” (Gulati: [0016]), and further teaches: 
transforming said time-varying signal into a spectral signal (“time-varying data can be transformed into a spectral signal by applying a Fourier transform or other mathematical transform to the data collected over some time window” Gulati: [0286]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for extracting physiological information from remotely detected electromagnetic radiation disclosed by Shan, by including the transformation of a time-varying signal into a spectral signal as taught by Gulati. One of ordinary skill in the art would have been motivated to make this modification because of the ability to non-invasively “provide for precise and accurate detection and/or measurement of an analyte of interest in a medium to be analyzed” (Gulati: [0016]). Furthermore, Gulati teaches the ability to use these techniques to “detect the pulsatile component of the cardiac cycle” (Gulati: [1007]). 

The combination of Shan and Gulati remains silent on: 
wherein the spectral data is processed before partitioning without band-pass filters. 

However, in a similar invention in the same field of endeavor, Olney teaches “separating the combined signal into a representation of the first and second signals” (Olney: [0043]), and further teaches: 
wherein the spectral data is processed before partitioning (“vector averaging may be applied prior to separating the combined signal into a representation of the first and second signals” Olney: [0043]) without band-pass filters ([Olney does not teach the use of band-pass filters.]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for extracting physiological information from remotely detected electromagnetic radiation disclosed by Shan, by including the separation of the combined signal into the component signals as taught by Olney. One of ordinary skill in the art would have been motivated to make this modification because “the precision and accuracy may be better than is possible otherwise” (Olney: [0016]). 

Regarding claim 15, Shan discloses “a system and a related method for extracting physiological information from remotely detected electromagnetic radiation” (Shan: Abstract), and further teaches: 
A non-transitory computer-readable medium (“a computer readable non-transitory medium” Shan: [0003]) that stores therein a computer program product (“program code stored in a computer readable storage medium” Shan: [0072]), which when executed on a processor ("processing unit 46" Shan: [0090]), causes the processor to: 
obtain image data of a scene ("an interface that is configured for receiving a data stream comprising image data representing an observed overall region comprising at least one subject of interest" Shan: [0021]), said image data comprising a time sequence of image frames ("obtaining a sequence of digital images taken at consecutive points in time" Shan: [0005] via Jeanne), 
extract a time-varying signal indicative of a periodic physiological phenomenon from a region of interest of said image data ("obtaining a signal representative of at least variations in a time-varying average value of a combination of pixel values at at least a number of the image points for use in determining at least one of a presence and frequency value of at least one peak in a spectrum of a signal corresponding to a frequency of a periodic physiological phenomenon" Shan: [0008] via Jeanne), 
partition the spectral signal ("a partitioning unit that is configured for defining a plurality of sub regions in the overall region" Shan: [0022]) into at least an in-band sub-signal covering a first frequency range of said spectral signal and an out-band sub-signal covering a second frequency range of said spectral signal ("at least one indicative wavelength portion and the at least one auxiliary wavelength portion can be captured" Shan: [0060]), wherein said first frequency range comprises at least a frequency range of the periodic physiological phenomenon ("define respective classification parameters for the indicative region(s) of interest 68. The region can be skin (tissue), and wherein the first frequency range and the second frequency range are non-overlapping ("respective wavelength portions may be arranged adjacent, spaced apart, or at least partially overlapping in the electromagnetic spectrum" Shan: [0056]; "data stream comprises at least two channels of image data representing different wavelength ranges" Shan: [0059]), 
separately derive an in-band measure from the in-band sub-signal ("select a set of indicative region(s) 68 to guarantee the optimal measurement" Shan: [0117]) and an out-band measure from the out-band sub-signal ("signal reference region may serve as an indicator or basis measure for the actual noise-dependent corruption of the indicative region of interest" Shan: [0043]), the in-band measure representing a first descriptor ("classifier may be configured not only for detecting “good” sub regions which represent the desired signals and can be utilized during subsequent vital information extraction processes" Shan: [0030]) and the out-band measure representing a second descriptor ("classifier can be further utilized for determining rather “non-indicative” sub regions (in terms of the desired signals) which, on the other hand, can serve as reference regions for disturbance and distortion reduction" Shan: [0030]), and 
classify said region of interest as a pulsatile region of a living being or as a non- pulsatile region based on the first and second descriptors ("a classifier that is configured for classifying the plurality of sub regions into at least one indicative type of region and at least one auxiliary type of region" Shan: [0023]), wherein the out-band measure is indicative of non-pulsatility ("classifier can be further utilized for determining rather “non-indicative” sub regions (in terms of the desired signals) which, on the other hand, can serve as reference regions for disturbance and distortion reduction" Shan: [0030]) and wherein the classifier is configured to classify said region of interest as the pulsatile region of the living being ("a data processor configured for processing at least one sub region classified as region of interest, thereby obtaining vital information" Shan: [0024]) or as the non-pulsatile region based on a comparison of said out-band measure with said in-band measure ("reference regions may be utilized and processed in a comparative way so as to further enhance the signal to noise ratio in the region of interest primarily addressed for the extraction of the desired information" Shan: [0031]).

Shan remains silent on: 
transform said time-varying signal into a spectral signal, 
and further wherein the spectral data is processed before partitioning without band-pass filters.

However, in a similar invention in the same field of endeavor, Gulati teaches “systems and methods described herein facilitate detection and/or measurement of the presence and concentration of one or more chemical constituents of interest (generally called analytes) in a specified environment or a medium to be analyzed (e.g., turbid layers of human tissue with inhomogeneities that scatter light in random directions)” (Gulati: [0016]), and further teaches: 
transform said time-varying signal into a spectral signal (“time-varying data can be transformed into a spectral signal by applying a Fourier transform or other mathematical transform to the data collected over some time window” Gulati: [0286]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for extracting physiological information from remotely detected electromagnetic radiation disclosed by Shan, by including the transformation of a time-varying signal into a spectral signal as taught by Gulati. One of ordinary skill in the art would have been motivated to make this modification because of the ability to non-invasively “provide for precise and accurate detection and/or measurement of an analyte of interest in a medium to be analyzed” (Gulati: [0016]). Furthermore, Gulati teaches the ability to use these techniques to “detect the pulsatile component of the cardiac cycle” (Gulati: [1007]). 
 
The combination of Shan and Gulati remains silent on: 
wherein the spectral data is processed before partitioning without band-pass filters.  

However, in a similar invention in the same field of endeavor, Olney teaches “separating the combined signal into a representation of the first and second signals” (Olney: [0043]), and further teaches: 
wherein the spectral data is processed before partitioning (“vector averaging may be applied prior to separating the combined signal into a representation of the first and second signals” Olney: [0043]) without band-pass filters ([Olney does not teach the use of band-pass filters.]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for extracting physiological information from remotely detected electromagnetic radiation disclosed by Shan, by including the separation of the combined signal into the component signals as taught by Olney. One of ordinary skill in the art would have been motivated to make this modification because “the precision and accuracy may be better than is possible otherwise” (Olney: [0016]). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shan in view of Gulati and Olney as applied to claim 1 above, and further in view of Keat et al. (US 2016/0089041 A1, hereinafter “Keat”) and Sterenborg et al. (US 2014/0107951 A1, hereinafter "Sterenborg").

Regarding claim 4, the combination of Shan, Gulati, and Olney discloses: 
The device as claimed in claim 1, as described above. 
	The combination of Shan, Gulati, and Olney is not being relied on for teaching: 
wherein said transformer is configured to transform said time-varying signal into a spectral signal without phase information, wherein the spectral signal is an absolute spectrum. 
However, in a similar invention in the same field of endeavor, Keat teaches “systems and methods … to measure a PPG signal” ([0006]) for “remote heart rate monitoring based on imaging” (Title), and further teaches: 
	wherein said transformer is configured to transform (“Fast Fourier Transform (FFT), for example, may be performed on the combined channel data signal, for example, to create a spectral signal” Keat: [0076]) said time-varying signal (“signals may include the time varying PPG signal” Keat: [0071]) into a spectral signal (“to create a spectral signal” Keat: [0076]) without phase information ([Keat’s disclosure makes no mention of and/or recites the use of phase information.]). 
	Furthermore, Keat teaches that the “peak in the normalization output that corresponds to motion is usually located where the absolute peak is located in the frequency spectrum” (Keat: [0088]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for extracting physiological information from remotely detected electromagnetic radiation disclosed by Shan, by including the remote heart rate monitoring based on imaging as taught by Keat. One of ordinary skill in the art would have been motivated to make this modification because similar to the comparing that is done Shan’s invention, Keat also identifies the benefit of comparing a vital sign signal with a reference signal, as Keat’s invention can “find the peak on the spectral plot that is closest to the heart rate by comparing chrominance spectral plot and motion artifact spectral plot which is derived from performing FFT” ([0034]). The transformation of the time-varying signal into the spectral signal is important because “From the spectral signal, the highest peak in the frequency axis may be selected as the PPG signal” ([0076]). Furthermore, an additional “benefit of the system may also include the small size and the simplicity of the system compared to systems in past embodiments that measure PPG signal of the subject” ([0098]). 

The combination of Shan, Gulati, Olney, and Keat is not being relied on for teaching: 
wherein the spectral signal is an absolute spectrum. 
However, in a similar invention in the same field of endeavor, Sterenborg teaches non-invasive measurement of the concentrations of different absorbing substances in optically turbid media, such as living tissue, that employs the measurement of the reflected light from such an optically turbid medium (Sterenborg: [0004]): 
wherein the spectral signal is an absolute spectrum (“carrying out a measurement on an actual sample for determining the absolute reflection spectrum (Rabs) using a raw spectrum measured on the sample (Smedium)” Sterenborg: [0011]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for extracting physiological information from remotely detected electromagnetic radiation disclosed by Shan, by including the non-invasive measurement of substances in living tissue as taught by Sterenborg. One of ordinary skill in the art would have been motivated to make this modification because "[a]pplication of this methodology to measurement of living tissue provides aspects of vascular physiology which may be useful in characterization of tissue health status" (Sterenborg: [0017]).

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shan in view of Gulati and Olney as applied to claim 1 above, and further in view of Liuhanen et al. (WO 2015/107268 A1, hereinafter "Liuhanen").

Regarding claim 5, the combination of Shan, Gulati, and Olney discloses: 
The device as claimed in claim 1, as described above. 
	The combination of Shan, Gulati, and Olney is not being relied on for teaching: 
wherein the analyzer comprises a sorter for separately sorting said in-band sub-signal and said out-band sub-signal to obtain a sorted in-band sub-signal as the in-band measure and a sorted out-band sub-signal as the out-band measure. 
However, in a similar invention in the same field of endeavor, Liuhanen teaches a method and device for the detection of respiratory rate (Pg. 1), that comprises a photo-plethysmography (PPG) sensor (Pg. 6): 
wherein the analyzer comprises a sorter for separately sorting said in-band sub-signal and said out-band sub-signal to obtain a sorted in-band sub-signal as the in-band measure and a sorted out-band sub-signal as the out-band measure ("extracting e.g. four primary sub-signals and two derived sub-signals from the beat series of said gathered data, which again can be used for selective averaging of said sub-signals" Liuhanen: Pg. 2, Lines 10-12; [Of the six sub-signals taught by Liuhanen, one of the six will be the in-band sub-signal providing the rate of the periodic physiological phenomenon, and another one of the six will be the out-band signal used as a reference for reducing noise.]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for extracting physiological information from remotely detected electromagnetic radiation disclosed by Shan, by including the method for estimating respiratory rate as taught by Liuhanen. One of ordinary skill in the art would have been motivated to make this modification because of the "advantages over the known prior art, such as very reliable measuring results due to using four sub-signals in the estimation process" (Liuhanen: Pg. 5, Lines 15-17). 

Regarding claim 8, the combination of Shan, Gulati, and Olney discloses: 
The device as claimed in claim 1, as described above. 
	The combination of Shan, Gulati, and Olney is not being relied on for teaching: 
wherein the analyzer is configured to separately determine the in-band measure and the out-band measure based on statistical outlier detection.
However, in a similar invention in the same field of endeavor, Liuhanen teaches a method and device for the detection of respiratory rate (Pg. 1), that comprises a photo-plethysmography (PPG) sensor (Pg. 6): 
wherein the analyzer is configured to separately determine the in-band measure and the out-band measure based on statistical outlier detection ("estimating of the respiratory rate is then calculated by removing sub-signal estimates with poor signal-to-noise ratio and those that are statistical outliers" Liuhanen: Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for extracting physiological information from remotely detected electromagnetic radiation disclosed by Shan, by including the method for estimating respiratory rate as taught by Liuhanen. One of ordinary skill in the art would have been motivated to make this modification because the process will be improved "by removing sub-signal estimates with poor signal-to-noise ratio and those that are statistical outliers" (Liuhanen: Pg. 2, Lines 18-20). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shan in view of Gulati and Olney as applied to claim 1 above, and further in view of Madhu ("Note on measures for spectral flatness," Electronics Letters, vol. 45, no. 23, 2009, hereinafter "Madhu"). 
Regarding claim 6, the combination of Shan, Gulati, and Olney discloses: 
The device as claimed in claim 1, as described above. 
	The combination of Shan, Gulati, and Olney is not being relied on for teaching: 
wherein the analyzer is configured to separately determine a spectral flatness of the in-band signal as the in-band measure and a spectral flatness of the out-band signal as the out-band measure.
However, in a study in a similar field of endeavor, Madhu teaches techniques on measures for spectral flatness (Title) that can be useful in signal processing applications (Abstract): 
wherein the analyzer is configured to separately determine a spectral flatness of the in-band signal as the in-band measure and a spectral flatness of the out-band signal as the out-band measure (“spectral flatness computed using the traditional definition, and on a sub-band level” Madhu: Introduction; [Madhu teaches the calculation of the spectral flatness of a signal. Madhu specifically mentions acoustic/audio signals, but does not teach away from using his calculation of spectral flatness for other types of signals, such as a PPG signal. Additionally, Madhu does not teach away from performing the calculation of spectral flatness multiple times for multiple signals, such as the in-band and out-band signals of the present application.]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for extracting physiological information from remotely detected electromagnetic radiation disclosed by Shan by including the calculation of spectral flatness as taught by Madhu. One of ordinary skill in the art would have been motivated to make this modification because "increase in the structure of the signal may be characterized by a reduction in the flatness of the magnitude spectrum of the short-time Fourier representation of the signal. Thus, setting an appropriate threshold on the flatness allows for detection of target signal presence/absence" (Madhu: Introduction). In the present application, target signal presence/absence is a way of detecting presence/absence of pulsatility.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shan in view of Gulati and Olney as applied to claim 1 above, and further in view of Shoeb (US 10004427 B1, hereinafter "Shoeb”). 

Regarding claim 7, the combination of Shan, Gulati, and Olney discloses: 
The device as claimed in claim 1, as described above. 
	The combination of Shan, Gulati, and Olney is not being relied on for teaching: 
wherein the analyzer is configured to separately determine the in-band measure based on an energy of frequency bins of the in-band signal, and the out-band measure based on an energy of frequency bins of the out-band signal.
However, in a similar invention in the same field of endeavor, Shoeb teaches methods, systems, and devices for determining a respiration rate (Title), where it is “possible to estimate a respiration rate from one or more respiratory-induced variations in the PPG signal” (Col. 1): 
wherein the analyzer is configured to separately determine the in-band measure based on an energy of frequency bins of the in-band signal, and the out-band measure based on an energy of frequency bins of the out-band signal ("generate a vector that includes data indicative of an energy in each of N frequency bins" Shoeb: Col. 17). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for extracting physiological information from remotely detected electromagnetic radiation disclosed by Shan by including the methods, systems, and devices for determining a respiration rate as taught by Shoeb. One of ordinary skill in the art would have been motivated to make this modification because of the versatility of the type of measure that can be determined by using the energy of frequency bins, such as "an average energy, a maximum energy, a minimum energy, or some other statistic of the energy in the bin" (Shoeb: Col. 17).

Response to Arguments
	Applicant submits that there is no partitioner disclosed in Max. Applicant submits that the cited sentence from paragraph [0013] of Max does not disclose a partitioner that partitions a spectral signal into an in-band sub-signal covering a first frequency range and an out-band sub-signal covering a second frequency range, rather it only appears to disclose two signals that are added together rather than partitioned. Applicant submits that the original German does not disclose a partitioner, and neither English translation discloses such a partitioner. 

In response, Examiner respectfully submits that Applicant’s arguments, page 9 of the remarks, filed 06/21/2022, with respect to the rejection of claims 1, 14, and 15 under 35 U.S.C. 103 in view of Max have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 over Shan in view of Gulati, and further in view of Olney. 

	Applicant further submits that the cited references do not appear to teach or disclose the claimed “frequency range of the periodic physiological phenomenon.” Applicant submits that the Patent Office has simply looked for the occurrence of the phrase “periodic physiological phenomenon” rather than a reference that actually discloses an in-band sub-signal covering a first frequency range comprising a frequency range of a periodic physiological phenomenon. Applicant cites to paragraph [0008] of Shan, and submits that the words “periodic” and “phenomenon” do not appear anywhere else in Shan, and the meaning of “a periodic physiological phenomenon” is never defined. Applicant submits that the Shan reference does not disclose or utilize this limitation, and indeed is citing an entirely different disclosure when utilizing this phrase. 

In response, Examiner respectfully submits that this particular argument filed 06/21/2022 has been fully considered but is not persuasive. 
	Despite only reciting the specific phrase “periodic physiological phenomenon” one time, Examiner respectfully submits that Shan nonetheless teaches an in-band sub-signal covering a first frequency range comprising a frequency range of a periodic physiological phenomenon. In the specification of the claimed invention, examples for vital sign parameters or periodic physiological phenomena include a pulse or a respiratory signal. Similarly, in Shan, it is disclosed that “Vital information may refer to vital signs information or other physiological parameters. In some embodiments, blood oxygen saturation, pulse rate, respiration rate, and similar vital signals and/or physiological parameters in general, including combinations thereof and derivative parameters, can be detected” (Shan: [0038]). Thus, Shan certainly teaches the detection of a periodic physiological phenomenon. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Van Luijtelaar et al. (“Automatic RoI Detection for Camera-based Pulse-rate Measurement,” published 2014) teaches “Remote photoplethysmography (rPPG) enables contactless measurement of pulse-rate by detecting pulse-induced colour changes on human skin” (Abstract) which “allow the medical devices to be comfortably and easily accessible” (pg. 1). Van Luijtelaar is being cited as relevant because of the teaching of the ability “to discriminate the skin/non-skin regions” (pg. 2), which is able to be performed because “the spectrum derived from skin region shows a clear frequency-peak within the pulse-rate frequency-band, whereas the spectrum derived from non-skin region does not show a pattern (random noise)” (pg. 4). Further relevant sections of van Luijtelaar are highlighted in the attached copy of the document. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793        

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793